962 So.2d 983 (2007)
Olga L. JENSEN, Appellant,
v.
The DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D06-759.
District Court of Appeal of Florida, Third District.
August 1, 2007.
Olga L. Jensen, in proper person.
Vincent P. Dunn, Assistant District Legal Counsel, the Department of Children and Family Services, for appellee.
Before GERSTEN, C.J., and SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. § 414.41(1), Fla. Stat. (2003); see also Pinelli v. Dep't of Children & Families, 878 So.2d 491 (Fla. 1st DCA 2004).